Citation Nr: 1743487	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  12-33 732A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Davidoski, Associate Counsel
INTRODUCTION

The Veteran had active military service from August 1969 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Detroit, Michigan Regional Office (RO) of the Department of Veterans Affairs (VA). 

In May 2016, the Veteran appeared and provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  Hearing loss was not shown to have manifested during the Veteran's active service or within one year of separating from active service, and a continuity of symptoms after discharge from active service has not been established.  Moreover, the weight of evidence is against a finding Veteran's bilateral hearing loss was otherwise caused by his military service. 

2.  The Veteran began experiencing symptoms of tinnitus while in service, and he has continued to experience them since separation from service.

	
CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016). 

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, adjudication of his claim at this time is warranted. 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim.  All service treatment records, VA treatment records, and private medical treatment records identified by the Veteran have been obtained.  Furthermore, the Veteran testified at a Board hearing and a transcript of the hearing is of record.  

The Veteran was also provided with VA examinations in March and September 2010 and neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


II. Service Connection

The Veteran is seeking service connection for bilateral hearing loss and tinnitus.  
In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303. 

Furthermore, service connection can be established through application of statutory presumptions, including for chronic diseases, like organic diseases of the nervous system, when manifested to a compensable degree within a year of separation from service.  38 C.F.R. §§ 3.307, 3.309 (2016).  If a chronic disease is not manifested to a compensable degree within a year of separation of service, then, generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303 (b) (2016).  

Bilateral Hearing Loss

In additional to the general requirements for service connection, there are also specific requirements regarding what constitutes a hearing loss disability under VA law.  The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hz is 40 dB or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's service treatment records are silent for reports of hearing loss, and, during his service separation examination in January 1973, the Veteran's ears were evaluated as normal.  Audiometric testing showed (with pure tone thresholds measured in decibels): 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
15
20
LEFT
0
0
0
10
15

The Veteran indicated in his application for compensation filed in July 2009 that his hearing loss began in 1989 and he had been receiving private treatment for the hearing loss since 1999.  The Veteran submitted private treatment records confirming audiological testing in May 2000 and March 2007 which both showed the presence of hearing loss for VA purposes in both ears.

In a July 2009 written statement, the Veteran claimed that his hearing loss was a direct consequence of the daily exposure to jet aircraft engine noise he experienced as an air operations specialist in service.  

In a September 2009 written statement, the Veteran again discussed the noise level he was exposed to in service and stated that years later he began to experience hearing loss.

In a March 2011 written statement accompanying his notice of disagreement, the Veteran stated that he did not seek treatment for his hearing loss until it became overwhelming, but it was onset prior to that time.  

The Veteran underwent a VA examination in March 2010.  The Veteran reported military aircraft noise exposure from working as an air operations specialist in service and denied any civilian recreational noise exposure.  Audiometric testing confirmed bilateral hearing loss.  The Veteran also disclosed that both his father and brother have hearing loss.  The examiner was unable to provide a medical nexus opinion because the Veteran's claims folder was not available for review.  

Another VA medical opinion was obtained in September 2010, in which the examiner reviewed the Veteran's service treatment records, VA treatment records, and private medical records and opined that the Veteran's hearing loss was less likely than not related to his military service.  The examiner noted that the Veteran's hearing was within normal limits, based on audiometric testing conducted at both entrance and discharge from the service.  Moreover, there was no significant threshold shift observed during service.  The examiner noted that medical literature provided no scientific basis for delayed onset of noise-induced hearing loss, i.e. hearing normal at discharge and having hearing loss causally attributable to military noise exposure 20-30 years later.  The examiner further stated that the Veteran's current hearing loss is a mixed hearing loss which is not consistent with noise exposure. 

In the Veteran's June 2012 substantive appeal, he stated that he had normal hearing at the time of discharge from service.

The Veteran testified at a personal hearing before the Board in May 2016, describing his service as an air operations specialist, and his daily incurrence of noise exposure due to extremely loud aircraft noise.  The Veteran also testified that, other than ringing in his ears, he did not have problems hearing when discharged from service.  The Veteran's wife also testified at the hearing.  Neither the Veteran nor his wife could pinpoint how long after service the Veteran's hearing loss began.

The Veteran submitted a private audiology examination assessment by Dr. G.S. dated June 2016.  Dr. G.S. diagnosed bilateral hearing loss and stated, "Considering the patient's military exposure, he certainly could have some association of his hearing loss to his service in the military."  Dr. G.S. did not indicate the Veteran's service treatment records were reviewed and did not discuss the onset of the Veteran's hearing loss.

As the record currently stands, the weight of the evidence is simply against a finding that the Veteran's bilateral hearing loss either began during or was otherwise caused by his military service.  The Veteran currently has bilateral hearing loss for VA purposes, such is not in dispute.  Furthermore, the Veteran has provided credible reports of military aircraft noise exposure, which are corroborated by the fact that the Veteran's DD-214 indicates he was an air operations specialist.  However, the presence of military noise exposure and a current diagnosis of hearing loss, alone, are not sufficient to establish service connection.  Rather, it must be shown that the military noise exposure caused the hearing loss.  In other words, there must be a nexus between the military noise exposure and the Veteran's current hearing loss.  Here, the weight of the evidence is not sufficient to demonstrate that a medical nexus exists between the Veteran's current bilateral hearing loss and an in-service incurrence.  

In assessing the evidence of nexus, the Board notes that when it is evaluating the evidence of record, it must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement. See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).

In this case, the Board has received nexus opinions from two medical professionals, one private clinician and one VA examiner.  Because these medical professional are presumed to have appropriate medical training and experience, the Board accepts both of the opinions as competent and credible.  Nevertheless, the Board must determine what evidence is the most probative.  Upon review of the medical evidence of record, the Board places more probative weight on the September 2010 opinion of the VA examiner than on the June 2016 opinion of private physician, Dr. G.S.

With regard to the June 2016 opinion of Dr. G.S., the doctor simply stated that the Veteran "certainly could" have some association of his hearing loss to his military service.  Further, Dr. G.S. did not support his opinion with any rationale and it is not apparent that he reviewed any medical records in support of this opinion.  In addition to the opinion not seeming to rely upon the Veteran's medical history, the opinion of Dr. G.S. is highly equivocal in nature. The Board notes that medical opinions expressed in terms of "could" also imply "could not" and are too speculative to establish medical nexus.  Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  The Board, therefore, places relatively little probative weight on the June 2016 opinion of Dr. G.S.

Conversely, the opinion of the September 2010 VA examiner is supported by a rationale that thoroughly considers the medical evidence of record, including the Veteran's historical treatment records and relevant medical literature.  The Board finds this opinion credible and affords it great weight, because it is based on sufficient facts and data applied to reliable principles and methods.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board accordingly affords greater probative weight to this opinion than to the June 2016 opinion of Dr. G.S. 

To the extent that the Veteran believes that his bilateral hearing loss is related to his service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences through his senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of a disability, or symptoms of a disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  VA provided the Veteran with an examination based in part on the competency of those observations.

Lay persons are also competent to provide opinions on some medical issues. Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of bilateral hearing loss, the issue of causation of such a medical condition is a medical determination outside the realm of common knowledge of a lay person, as it relies in part on audiometric testing.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, while the Veteran is credible in discussing his current hearing acuity, he was uncertain when his hearing loss actually began. 

The Board has also considered whether the Veteran has presented a continuity of symptomatology associated with his bilateral hearing loss, and it finds that he has not done so.  The Veteran has stated that he first began experiencing symptoms associated with his current bilateral hearing loss in 1989, more than fifteen years following his separation from active duty service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition now raised).   

Thus, the Board finds that the weight of the evidence, including the Veteran's consistent contentions that he began experiencing hearing loss years after separation from service, does not support a finding of continuous symptoms since active duty. The medical nexus element thus cannot be met via a continuity of symptomatology.  Moreover, audiometric testing at separation did not show hearing loss for VA purposes at that time.  Furthermore, lacking any statements or medical records indicating the hearing loss began within one year following separation from service, the Board finds that bilateral hearing loss was not shown within one year following separation from service, or for many years after service. Therefore, presumptive service connection is not warranted.

As discussed, the weight of the evidence is against service connection for bilateral hearing loss.  As such, the Veteran's claim is denied.

Tinnitus

The result is different for the tinnitus.  Unlike hearing loss, tinnitus is a type of disorder associated with symptoms that are uniquely capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  As such, the primary role of the Board in adjudicating the tinnitus claim is to assess the credibility of the Veteran's statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Here, the Veteran testified at a personal hearing before the Board in May 2016 that he had experienced tinnitus since being exposed to flight line aircraft noise in service.  In this case, the Board finds the Veteran's testimony as to the onset of his tinnitus credible, as he has consistently reported that his tinnitus began in-service and has continued to the present time.  The Veteran has not attempted to bolster or exaggerate his symptoms.  As such, the criteria for service connection for tinnitus have been met.  
  
In reaching this conclusion, the Board acknowledges that a September 2010 VA examiner found that it was not likely that the Veteran's tinnitus was related to his military service because the most likely etiology of his tinnitus was his hearing loss.  However, because the Board finds the Veteran's statements to be credible as to the onset and continuity of his ear ringing, the statements sufficiently refute the basis of the examiner's conclusion that the hearing loss, which was not present upon the Veteran's separation from service, caused the tinnitus, which the Veteran testified was present upon his separation from service.  Thus, resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted and the Veteran's claim is granted.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.



____________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


